OPINION
By THE COURT:
*192*191When this case was in this Court on the prior appeal we ■reversed the judgment in so far as it related to the custody of the children, on the ground that it was manifestly against the weight of the evidence, as to the fitness of the mother at that time to be the custodian of the children. In Snow v. The Cincinnati Street Railway Co., 80 Oh Ap, 369, this Court *192held that §11577 GC, was a valid procedural statute and that by its terms this Court was precluded from reversing a judgment a second or subsequent time on the ground that it was manifestly against the weight of the evidence. On that ground, this judgment must be affirmed.
An examination of the record discloses that at the second trial there was substantial additional evidence of change in the habits and conduct of the mother since the first trial tending to prove that at the time of the second trial she would be a proper person to have custody of her children.
We find no error in the record, prejudicial to the appellant.
The judgment is affirmed.
MATTHEWS, PJ, ROSS & HILDEBRANT, JJ, concur.